EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our reports dated February 22, 2012, relating to the consolidated financial statements and financial statement schedules of Loews Corporation and subsidiaries (the “Company”), (which report expresses an unqualified opinion and includes an explanatory paragraph relating to accounting for other-than-temporary impairments), and the effectiveness of the Company’s internal control over financial reporting, appearing in the Annual Report on Form 10-K of the Company for the year ended December 31, 2011. /s/ Deloitte & Touche LLP Deloitte & Touche LLP New York, New York August 1, 2012
